Citation Nr: 0317096	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-14 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
endometriosis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a back strain.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a cervical strain.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from October 1996 to May 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Since the veteran timely appealed the ratings initially 
assigned for the disabilities at issue, just after 
establishing her entitlement to service connection for them, 
the Board must consider her claims in this context.  This 
includes determining whether she is entitled to "staged" 
ratings to compensate her for times since filing her claims 
when her disabilities may have been more severe than at other 
times.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of her appeal, the veteran relocated to 
Maryland, and her case is now being handled by the Baltimore, 
Maryland RO.  That office forwarded her appeal to the Board.

In a statement received in May 2003, the veteran canceled her 
request for a hearing before a Veterans Law Judge (VLJ) of 
the Board in Washington, DC.  See 38 C.F.R. § 20.702(e) 
(2002).


FINDINGS OF FACT

1.  All relevant evidence has been obtained by the RO 
necessary for an equitable disposition of the appeal on the 
issues of entitlement to an initial rating in excess of 
10 percent for endometriosis and for initial ratings in 
excess of 10 percent for residuals of back and cervical 
strains.



2.  Since service connection was granted, the veteran's 
endometriosis has been manifested by pelvic pain and heavy 
bleeding not controlled by treatment; there is no showing of 
lesions involving her bowel or bladder confirmed by 
laparoscopy or other associated symptoms.  

3.  The veteran's service-connected back strain and cervical 
strain are manifested by complaints of pain and slight 
limitation of motion; there is no objective clinical 
indication of symptomatology showing more than slight 
limitation of motion or more than strains with characteristic 
pain on motion.


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating, but no 
higher, for the endometriosis.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic 
Code 7629 (2002).

2.  The criteria have not been met for a rating in excess of 
10 percent for the residuals of the back strain.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5292, 5295 (2002).

3.  The criteria have not been met for a rating in excess of 
10 percent for the residuals of the cervical strain.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5290 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

This new law took effect on November 9, 2000, during the 
pendency of this appeal.  It eliminated the requirement of 
submitting well-grounded claims and revised VA's obligations 
insofar as notifying the veteran of the type of evidence 
needed to support her claims-and thereby complete her 
application for benefits, and assisting her in obtaining 
evidence if it is potentially relevant to her case.  This 
includes, when necessary, having her examined.  The VCAA was 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002), and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  
Because the VCAA and implementing regulations are 
liberalizing they must be considered in this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board, however, is satisfied that all necessary 
preliminary notice and development has been accomplished.  
The veteran's treatment records were obtained, and she 
underwent VA examinations to obtain medical opinions 
concerning the severity of her disabilities.  She also has 
received the required notice of the information and evidence 
needed to support her claims via the rating decision 
appealed, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  There 
is no indication that there is additional information or 
evidence that needs to be obtained that potentially would 
lead to a different outcome in her appeal.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  Letters and the April 2002 SSOC, in 
particular, specifically apprised her of the evidence and 
information needed to substantiate her claims.  
The discussions in the rating decision appealed, the SOC, the 
SSOC, and the letters she received also informed her of what 
evidence she must obtain, personally, and what evidence VA 
would obtain for her if she identified it-as required by 
section 5103(a) as amended by the VCAA, and by § 3.159(b) as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Method of Determining Ratings for Service-Connected 
Disabilities

Evaluations are determined by applying a schedule of ratings 
(Rating Schedule), which is based as far as practical on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, in evaluating 
a service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded that case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time (prolonged use).  
The Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As alluded to earlier, in another precedent case, Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that there 
is a distinction between an original rating and a claim for 
an increased rating.  And in explaining the difference, the 
Court indicated the holding in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Since the claims in this 
case involve ratings assigned in connection with a grant of 
service connection, the Board must consider the holding in 
the Fenderson decision.

A.  Endometriosis

The veteran currently has a 10 percent rating for this 
condition under Code 7629.  Under this code, a 10 percent 
rating is warranted for pelvic pain or heavy or irregular 
bleeding requiring continuous treatment for control.  A 30 
percent rating requires pelvic pain or heavy or irregular 
bleeding not controlled by treatment.  And a 50 percent 
rating requires lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms.  
38 C.F.R. § 4.116, Diagnostic Code 7629 (2002).

The evidence shows that, in service, the veteran was seen in 
August 1997 and April 1998 with complaints of heavy bleeding 
during her periods and pelvic pain since February 1997.  A 
pelvic ultrasound in May 1998 was negative.  In June 1998, it 
was noted that she took oral contraceptive pills for two 
months but developed severe headaches and the oral 
contraceptives were discontinued.  She underwent a 
laparoscopy in July 1998 that showed endometriosis.  She was 
subsequently seen for complaints of premenstrual pain 
secondary to this condition.  She did not have dysmenorrhea.  
During her military separation examination in December 1998, 
it again was noted that she had endometriosis.

During a VA examination in January 1999, the veteran's 
history was as reported above.  She indicated that since the 
laparoscopy she had not been on any medication for treatment 
of the endometriosis and continued to have some pelvic pain, 
but that there had been some improvement.  She also said her 
menses occurred every 25 days for three to seven days.  There 
was no intermenstrual bleeding.  On examination, there was 
mild tenderness of her adnexa.  The diagnosis was 
endometriosis, proven by laparoscopy and biopsies in July 
1998.

VA outpatient treatment records indicate that, in August 
1999, the veteran was seen for a gynecological examination.  
She complained of pelvic pain.  The assessment was pelvic 
pain, irregular menses, dysmenorrhea, history of 
endometriosis.  

In October 1999, the veteran was seen for another 
gynecological examination with follow up for her pelvic pain.  
She was pregnant.

During a VA examination in November 1999, it again was noted 
the veteran was pregnant.  Her adnexa were non-tender and 
there were no masses.  She reported regular menses with 
severe cramps, lasting 3 to 8 days.



When seen by a VA doctor in June 2001, the veteran reported 
that she was treated with Naprosyn and Motrin for her 
endometriosis.  In September 2001, she reported that in the 
past her endometriosis symptoms were manifested by heavy 
menses every month and that she currently had heavy menses.  

A VA treatment record from February 2002 shows the veteran 
was seen for a gynecological examination; she reported heavy 
menstrual cycles-changing her pad every hour.  On objective 
clinical examination of her adnexa, there was no tenderness 
and no masses were felt.  The assessment was contraceptive 
issues.

A VA treatment record from July 2002 shows the veteran was 
seen with a heavy period and her birth control pills were not 
working.  

The medical evidence discussed above supports the assignment 
of a higher initial rating of 30 percent for the 
endometriosis since service connection was granted.  The VA 
treatment records, in particular, confirm the veteran was 
seen with pelvic pain and heavy menses.  And the most recent 
VA treatment record indicates she reported having a heavy 
period and that her birth control pills were not working.  
Her endometriosis has caused chronic pelvic pain or heavy or 
irregular bleeding that has not been controlled by her 
treatment.  Therefore, especially when all reasonable doubt 
is resolved in her favor, the evidence is at least in 
relative equipoise (i.e., about evenly balanced, for and 
against her claim) that she has symptomatology warranting a 
30 percent rating under Diagnostic Code 7629.

There is no basis, however, for assigning an initial rating 
higher than 30 percent.  The objective clinical findings are 
not remarkable for lesions involving the bowel or bladder 
confirmed by laparoscopy-or any other associated bowel or 
bladder symptoms.  So the preponderance of the evidence is 
against increasing the rating beyond the 30-percent level.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).



B.  Back and Cervical Strains

While in service, the veteran was seen for complaints of back 
and neck pain after she fell in August 1995.  In December 
1998, she again was seen for complaints of back pain of one 
month duration.  The diagnosis was a muscle strain.  Later in 
December 1998, she was seen again for back pain-which she 
indicated she had been experiencing on and off for about 
three years.  She said her pain was constant from the left 
base of her neck down to both sides of her lower lumbar 
spine.  She also reported she had not had back pain for over 
a year.  The diagnosis was low back pain.  During her 
separation examination in December 1998, she reported she was 
in a car accident in June 1998 and was seen for a possible 
neck injury.  On objective clinical examination, her spine 
was clinically evaluated as normal.  A consultation report in 
January 1999 for complaints of chronic low back pain showed 
that her gait was within normal limits.  She also was 
neurologically intact, and there was full range of motion of 
her trunk and cervical spine-albeit with increased, yet 
mild, symptoms at the extremes of her range of motion.  
The diagnosis was chronic back pain and cervical spine pain, 
muscular in nature.

During her VA examination in January 1999, the veteran's 
history was as reported above.  She indicated that she still 
was experiencing neck and back pain.  On objective clinical 
examination, her muscle strength was normal (5/5).  Her neck 
flexion was to 45 degrees with pain at 45 degrees; her 
extension was to 55 degrees with pain at 55 degrees.  Her 
lateral flexion was to 45 degrees with pain from 40 to 45 
degrees, bilaterally.  And her rotation was to 70 degrees, 
bilaterally.  There was tenderness to palpation of her 
posterior neck, bilaterally, and upper back.  Flexion of her 
upper back was to 90 degrees, with pain at 90 degrees; 
extension was to 30 degrees; lateral flexion was to 35 
degrees, bilaterally; and rotation was to 30 degrees, 
bilaterally.  X-rays of her cervical and lumbar spine were 
negative.  The diagnosis was cervical and back strain.

When seen by a VA doctor in August 1999, the veteran 
complained of back pain.  The diagnosis was backache.  

During a VA examination in November 1999, the veteran 
reported neck and back pain with stiffness and pain on 
motion.  She said there were no precipitating or alleviating 
factors, that her functioning was not impaired, and that she 
had no limitation of activities of daily living or mobility 
as a result of her neck or back pain.  She ambulated 
independently for long distances without any assistive 
device.  On objective clinical examination, the range of 
motion of her cervical spine was within normal limits on 
extension, flexion, lateral rotation to the right, 
lateral rotation to the left, and lateral bending to the 
left, except for lateral bending to the right which was from 
0 to 45 degrees with pain starting at 45 degrees.  
Of the lumbar region, there was some tenderness to palpation 
of the left lumbar paraspinal region.  The lumbar flexibility 
was normal.  She complained of pain at lumbar flexion to 70 
degrees.  Lateral bending and extension were asymptomatic.  A 
straight leg raising test was asymptomatic from 0 to 90 
degrees bilaterally.  There was no scoliosis or abnormal 
lordosis.  There was no postural abnormality.  There was no 
deformity of the lumbar spine, cervical spine, or the 
extremities.  The musculature of the back was normal.  The 
neurological examination was normal.  The X-rays of the 
cervical and lumbar spine were unremarkable, as well.  The 
diagnosis was chronic neck and low back pain due to chronic 
sprain and also due to endometriosis.

In June 2001, the veteran was seen with pain in her lumbar 
area.  She had no radicular symptoms.  It was aggravated by 
standing or sitting for prolonged periods of time and was 
relieved with hot showers and rest.  She was treated with 
Naprosyn and Motrin.  On examination, there was minimal 
palpable tenderness to the lumbar area, bilaterally, at L4-
S1.  There was some palpable tenderness over the anterior C5-
6 or C7 and T1.  There was good flexion and extension.  The 
extension caused slight discomfort.  There was good lateral 
bending and twisting at the waist.  

Physical therapy notes from July 2001 and August 2001 show 
the veteran reported back pain at times and that her back was 
feeling fine at other times.  In July 2001, she complained of 
back pain in her cervical, mid-lower thoracic, and L4/L5 
region.  She described the pain as a burning sensation that 
traveled up and down her back.  She reported her back pain 
increased when laying on her back and decreased when laying 
on her stomach.  She also said that sitting or standing for a 
prolonged time (greater than 30 minutes) caused pain, 
requiring her to get up and move around.  

In September 2001, the veteran was seen with complaints of 
chronic neck and lower back pain.  She denied any numbness, 
tingling, or weakness.  On examination, her neck was supple 
and there was full range of motion.  The examination of her 
back also showed full range of motion on both flexion and 
extension and no point tenderness.  The diagnosis was chronic 
neck and back pain since service.  
Her X-rays were within normal limits, except for scoliosis.  
In December 2001, she was seen with complaints of axial neck 
pain.  She also reported low back pain.  A magnetic resonance 
imaging (MRI) scan of her cervical spine in December 2001 was 
normal.  The impression was axial neck pain and headaches 
that were not thought to be coming from the musculoskeletal 
system of the cervical spine.

When seen by VA in July 2002, the veteran reported 
experiencing intermittent back pain that she stated was 
better because she had been exercising.  On examination, 
there was full range of motion of her neck.

The veteran currently has a 10 percent rating for her service 
connected cervical strain under Diagnostic Codes 5299-5290.  

Under Diagnostic Code 5290, for limitation of motion of the 
cervical spine, a 10 percent rating is warranted if the 
limitation of motion is only slight.  A 20 percent rating 
requires moderate limitation of motion, and a 30 percent 
rating requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).



The evidence in this case shows the veteran has complaints of 
neck pain-but only, at most, slight limitation of motion in 
her cervical spine (even considering her pain).  She also 
does not have other additional functional limitation due to 
her pain or because of weakness, premature/excess 
fatigability, or incoordination..  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Pain, alone, absent objective clinical 
evidence of additional functional impairment attributable to 
it, is not grounds for assigning an initial rating higher 
than 10 percent.

The veteran also has a 10 percent rating for her service-
connected lumbar strain under Diagnostic Codes 5299-5295.

Under Diagnostic Code 5295, for lumbosacral strain, a 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  And a 40 percent rating is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The veteran's lumbar spine disability also may be rated under 
Code 5292, for limitation of motion.  Under this code, a 10 
percent rating is warranted for slight limitation of motion; 
a 20 percent rating requires moderate limitation of motion; 
and a 40 percent rating requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The veteran, however, only has-at most-slight limitation of 
motion in her low back, even considering her pain.  In fact, 
she often has had completely normal range of motion, and on 
the rare occasions that she had some limitation motion, 
it was only minimal and she did not experience pain until at 
the very extremes of her range of motion.  So her pain had 
little to no actual discernible affect on it.  

The veteran also does not have objective clinical indications 
of muscle spasm to support a higher rating under Code 5295.  
Nor does she have objective clinical indications of 
intervertebral disc disease or any associated 
radiculopathy/sciatic neuropathy involving her lower 
extremities that might otherwise warrant assigning a higher 
rating under Code 5293.  And again, pain, alone, absent 
objective clinical confirmation of additional functional 
limitation attributable to it is not reason to increase the 
rating beyond its current 10-percent level.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Indeed, the 10 percent rating 
under Code 5295 already takes into account that she 
experiences "...characteristic pain on motion."  So she is 
already receiving compensation, albeit at the 10-percent 
level, for her chronic pain.

There is no other possible basis for assigning a rating 
higher than 10 percent.  The veteran does not, for example, 
have ankylosis (either favorable or unfavorable), so she 
cannot receive a higher rating under Codes 5286 or 5289.  
See, e.g., Lewis v.  Derwinski, 3 Vet. App. 259 (1992).  She 
also does not have degenerative joint disease 
(osteoarthritis) to receive a higher rating under Code 5003.  
So the preponderance of the evidence is against her claim for 
a rating higher than she currently has, of 10 percent.  Thus, 
the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§§ 3.102, 4.3.


ORDER

A 30 percent rating, but no higher, is granted for the 
endometriosis subject to the laws and regulations governing 
the payment of VA compensation.

The claim for a rating higher than 10 percent for the 
residuals of the back strain is denied.

The claim for a rating higher than 10 percent for the 
residuals of the cervical strain is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

